REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 10-23 directed to Groups II and III non-elected without traverse.  Accordingly, claims 10-23 have been cancelled.
Status of Claims
3.	Claims 1-3, 6-7, and 9 are currently pending. Claims 1 and 6 are amended. Claims 4-5, 8, and 10-29 are cancelled. No new subject matter is added. 
Allowable Claims
4.	Claims 1-3, 6-7, and 9 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for reciting, inter alia, “the second instillation valve is positionable to administer fluid flow through the second installation flow path at a second flow rate different than the first flow rate”.
As discussed previously in the Non-Final Rejection, Pratt and Coulthard teach all of the limitations in claims 1. However, Pratt and Coulthard fail to teach wherein the second instillation valve is positionable to administer fluid flow through the second installation flow path at a second flow rate different than the first flow rate. Coulthard teaches a supplying negative pressure and not supplying fluid instillation. It would be unreasonable and complex to modify the device of Coulthard with a installation system because they would serve different purposes. There is no prior art that was found that would be combinable with Pratt and Coulthard to meet the limitations of the claim. Therefore, the combination of limitations is considered allowable. Claims 2-3, 6, 7, and 9 would be allowable for depending from claim 1.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (6/2/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        3 June 2022